Citation Nr: 1211953	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-09 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability. 

2.  Entitlement to a temporary total rating based on the need for convalescence following a July 23, 2010 arthroscopic surgery on the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1982 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO denied entitlement to an increased evaluation.  The Veteran appealed. 

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing, and a copy of the hearing transcript has been associated with the claims folder.  During the hearing, the Veteran also contended that a temporary total rating was warranted based on the provisions of 
38 C.F.R. § 4.30 for surgery necessitating convalescence.  

In April 2011, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board instructed the AOJ to obtain any outstanding records of pertinent VA and private treatment, obtaining copies of the records associated with the award of disability benefits from the State of New Jersey under the Family and Medical Leave Act (FMLA), and to provide a new VA examination to evaluate the current level of severity of the Veteran's knee disability. 

Presently, the Board decides the issue of an increased rating for right knee disability.  The issue of a temporary total rating during a portion of the period covered by this appeal is addressed in the REMAND portion below, and that matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDING OF FACT

The Veteran's right knee disability is manifested by recurrent patellar dislocation, the sensation of instability, and by x-ray evidence of degenerative changes with painful, but not compensable, limitation of motion on flexion.  The Veteran does not have compensable limitation on extension, and there is no evidence of clinical lateral instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an increased staged rating to 20 percent (based on a combination of a 10 percent rating for recurrent subluxation and a 10 percent rating for arthritis with limitation of motion) for right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5257, 5060, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id. 

Here, VA sent a letter to the Veteran in May 2007 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The notice did not provide the specific measurement criteria to be applied in establishing the appropriate rating.  Although subsequent adjudicative documents may not substitute for adequate notice, the specific measurement criteria was provided to the Veteran in a March 2008 statement of the case with an opportunity to respond prior to a readjudication in a March 2010 supplemental statement of the case.  Therefore, the Board concludes that the timing error was not prejudicial because the Veteran had actual knowledge of the criteria.  The Board finds that the duty to notify was satisfied as to the Veteran's claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

During the course of this appeal, VA provided the Veteran with VA examinations in May 2007, October 2007, March 2010 and May 2011.  In each examination report, the examiners recorded the Veteran's subjective complaints, identified the nature and severity of his disorders, and either reviewed the claims file or summarized the history as reported by the Veteran.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board acknowledges that the claims folder does not contained the private treatment records from Dr. J. G. surrounding a July 2010 arthroscopic surgical procedure on the Veteran's right knee.  The record shows that the Appeals Management Center (AMC) sent the Veteran a notice letter in April 2011 asking for his assistance in obtaining outstanding private treatment records.  The Veteran did not respond.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board acknowledges the AMC's failure to comply with the April 2011 instructions to obtain records associated with the award of disability benefits from the State of New Jersey under the Family and Medical Leave Act (FMLA). Those records strictly apply to any interim period in which the Veteran may be entitled to an additional temporary total rating.   If those outstanding records do not in fact support an award for a temporary total rating, they will at most demonstrate a temporary flare-up of the Veteran's symptoms and not a permanent worsening of his right knee disability as the findings from the VA examination prior to and after the surgery are similar.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40. "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592. Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202, 206.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's right knee disability is currently evaluated with a 10 percent rating under Diagnostic Code 5257 for "other" knee impairments.  Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5259, a 10 percent rating is in order when there is cartilage, semilunar, removal of, symptomatic.  Under Diagnostic Code 5258, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint warrant a 20 percent rating.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010). 

In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.  For instance, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Id.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

Service treatment records showed that the Veteran sought treatment in 1989 for a right knee injury, involving an acute dislocation and fracture of his patella, and subsequent swelling, pain, and inability to bear weight.  He underwent a right knee surgery.  Subsequent service treatment records show that the Veteran continued to seek treatment for right knee symptoms involving painful motion and swelling.  

The report of a 1994 VA examination shows that the Veteran complained of painful motion in the right knee.  There was evidence of tenderness and limitation of flexion to 110 degrees, but full range of motion on extension and no laxity.  There was also x-ray evidence of early marginal osteophyte formation at the lateral femoral condoyle.  

In a September 1994 RO rating decision, issued in October 1994, the Veteran was granted service connection for patellofemoral pain syndrome, right knee, and assigned a 10 percent evaluation, effective from January 19, 1994, under Diagnostic Codes 5010-5257.  He filed an informal claim for an increased rating in April 2007.  

Attached to his 2007 claim, the Veteran submitted a February 2007 private medical statement from his treating physician that shows he has progressive patellofemoral problems involving arthritis of the patellofemoral joint and the rest of his right knee joint. 

A February 2007 private MRI report reflects an evaluation for medial meniscus tear.  The private radiologist noted that the morphology of the posterior horn appeared abnormal, with truncation seen along the tibial margin, and there was abnormal linear increased signal within its periphery, which did not extend to the articular surface.  The private radiologist observed that these findings may have been postsurgical in etiology or represent a peripheral tear.  The private radiologist ruled out an oblique or radial meniscus tear, and found the lateral meniscus, the anterior cruciate ligament, the posterior cruciate ligament, the medial collateral ligament, and the lateral collateral ligament, the popliteus and popliteal tendons, the inferior aspect of the quadriceps tendon, and the medial and lateral retinacular to all be intact.  Although there were indications of a possible cartilage tear, there were no indications of loose cartilage.  

The Veteran underwent a VA joint examination in May 2007 to evaluation the severity of his right knee disability.  It does not appear that the claims folder was available for review at the time of the examination.  The examination report shows that the Veteran complained of right knee pain that flared-up occasionally.  The Veteran reported that he took Motrin for pain relief.  He denied any difficulty with walking due to pain, and he reported riding a bicycle for exercise without pain.  The Veteran did walk with a limp upon entering the examination room which he attributed to stiffness following being seated for too long.  The Veteran also denied that his disability affected his ability to work as a conveyor belt mechanic.  The examiner recorded that the findings from the private 2007 MRI scan report demonstrated mild degenerative arthritis in the patellofemoral compartment.  Physical examination revealed that the right knee was visibly larger than the left, and there was an anterior surgical scar.  There was no evidence of laxity and the Veteran denied a history of buckling.  Range of motion testing revealed limitation of motion on flexion to 100 degrees and no limitation of motion of extension.  There was no evidence of painful motion on examination or evidence of additional limitation of motion with repetition.  The Veteran was not able to do any strenuous weight bearing because of his right knee disability, but he denied any difficulties with ordinary activities of daily living.  The examiner diagnosed posttraumatic osteoarthritis of the right knee. 

Since the claims folder was not available at the time of the previous examination, the Veteran was provided with another VA joint examination in October 2007, when the claims folder was reviewed in conjunction with the examination report.  The examination report shows that the Veteran complained of moderate to severe constant pain in his right knee.  He complained of difficulty with prolonged standing and walking for more than a half hour, walking up and down stairs, climbing and squatting due to right knee pain.  On physical examination, the examiner observed that the Veteran walked with a mild to moderate antalgic gait.  The Veteran had range of motion from zero to 80 degrees in his right knee when pain began, but no additional limitation of motion with repetitive use.  There was evidence of tenderness along the lateral proximal medial aspect of the right knee, but no evidence of swelling, crepitus or instability.  The surgical scar on the right knee was asymptomatic on examination.  The examiner diagnosed post residuals of right knee surgery with strain, posttraumatic arthritis, and flexion abnormality, moderatively active on examination.  

In March 2010, the Veteran underwent his third VA joint examination.  That examination report shows a diagnosis right knee degenerative joint disease status-post open arthrotomy with decreased range of motion and pain.  At the time of the examination, the Veteran complained of constant pain over his right knee, and symptoms of weakness and giving away.  He reported using an over-the-counter brace when he had flare-ups of pain.  The Veteran also reported that his disability affected his employment as a mechanic in a warehouse, but his employer had made accommodations for him by allowing him to take frequent breaks when he can sit down and rest his knee as needed.  He cannot run or squat, and he can only walk a quarter mile without problems.  Physical examination shows that the range of motion in the Veteran's right knee was zero to 70 degrees when pain begins and there was no evidence of additional limitation of motion with repetitive use.  There was no evidence of instability or swelling.  The Veteran walked with a mild antalgic gait.  

A July 2010 private surgical treatment report reveals that the Veteran underwent arthroscopic partial medial meniscectomy and arthroscopic chondroplasty of the medial femoral condoyle and the trochlea. The report shows that the Veteran had a recent onset of increased pain in his right knee, and he elected for arthroscopic intervention. 

In May 2011, the Veteran was afforded his most recent VA examination to evaluation the severity of his right knee disability.  The Veteran reported that he had undergone a surgical procedure in July 2010 because of an increase of pain in his right knee.  Reportedly, after the procedure, the Veteran was required by his physician to remain out of work for approximately one month, and after returning, he remained on light work duties for the first two weeks.  Despite the surgery, the Veteran continued to report constant mild to moderate pain in his right knee with stiffness in the mornings and occasional swelling.  His symptoms responded well with pain medication.  The Veteran also reported that he experienced occasional instability and recurrent subluxation-type symptomatology approximately two times per month.  During these periods, he feels instability and a giving away sensation that is followed by pain in his right knee.  He rests for fifteen minutes with resolution of his symptoms and is able to continue without pain.  The Veteran stated that his disability occasionally affected him at work because he experienced increased pain with ascending and descending ladders, walking for more than a quarter mile, standing for prolonged periods of time, and movements requiring twisting, bending and lifting.  His disability did not preclude him from performing his duties at work. The examiner recorded the findings from the previous 2007 private diagnostic imagining reports. 

On physical examination, the VA examiner observed that the Veteran walked with a moderate antalgic gait and that he wore a knee brace.  There were multiple well-healed surgical scars.  Range of motion testing revealed the Veteran had no limitation of motion on extension, but there was limitation of motion on flexion to 80 degrees when pain began and no additional limitation of motion with repetitive use.  There was objective evidence of painful motion and moderate crepitus, but no objective evidence of swelling or instability.  The examiner provided the following diagnostic findings involving the right knee: degenerative joint disease status post open arthrotomy; medial meniscus tear status post partial medial meniscectomy; recurrent patellar dislocation with fracture status post fixation debridement of loose bodies; and arthritis status post arthroscopic chondroplasty of the medial femoral condyle and a tropia trochlea. 

After careful review of the evidence, the Board finds that the Veteran's right knee disability should be assigned separate, compensable ratings both for instability and for degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's right knee disability is manifested by findings of the sensation of instability and degenerative arthritis with limitation of flexion and painful motion. 

To date, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257, for rating "other" knee impairment of the knee manifested by slight instability.  Throughout the period under appeal, the Veteran reported a positive subjective history of subluxation with significant weakness on prolonged standing and walking.  Furthermore, there is an indication of problems ascending and descending stairs, and a reported history of his right knee giving out.  Although there is no objective evidence of subluxation or clinical lateral instability during any of the four VA examinations, the Veteran has consistently reported subjective complaints of recurrent subluxation with prolonged activities in his right knee.  Moreover, the May 2011 examining physician confirmed a finding of recurrent patellar dislocation was consistent with the subjective complaints of subluxation-type symptoms approximately two times a month and of occasional sensation of giving away in the right knee.  The Veteran's instability has not been shown to be more than slight.  A higher rating for moderate impairment is not warranted because the Veteran is able to ambulate to the extent necessary to work full time and accomplish daily activities, albeit with the use of support devices and occasional breaks for rest.  These objective findings are consistent with the criteria associated with a 10 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.   At no point has the Veteran's disability due to recurrent patellar dislocation been considered more than slight disability and there is no basis for affording an evaluation in excess of 10 percent under Diagnostic Code 5257.  Furthermore, given the lack of objective findings of records, the evidence is consistent with the criteria associated with a 10 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a. 

As discussed above, degenerative arthritis with painful and limited motion may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  A veteran cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record contains X-ray evidence of degenerative arthritis in the right knee.  At no point, however, does the Veteran's right knee disability meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Here, at worst, the Veteran's range of motion was limited to 70 degrees on flexion when pain begins and full range of motion on extension.  Even when considering the factors discussed in the Deluca, including the decreased function during flare-ups, the limitation of motion in the Veteran's right knee is still nowhere near severe enough as to approach the degree of limitation that is compensable (limitation to 10 degrees of extension and 45 degrees of flexion).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the right knee disability due to painful motion from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5003/5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Accordingly, a separate 10 percent evaluation for degenerative arthritis with loss of motion in the right knee is warranted.

The Board has considered whether the Veteran is entitled to any other separate rating under potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5258 and 5259 (for cartilage removal, 5258 (for rating dislocated cartilage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  There was no clinical evidence of loose cartilage shown in the examinations.  However, the Veteran reported that his July 2010 surgery in part involved the removal of loose cartilage.  The potential for higher ratings associated with the surgery are addressed in the remand section below.  Thus, Diagnostic Codes 5256, 5259, 5258, 5262, and 5263 do not apply in this case at this time. 

Moreover, the competent medical evidence demonstrates that the post-surgical scars on the Veteran's right knee are asymptomatic; separate ratings for these scars under Diagnostic Code 7804 are not warranted by the evidence of record.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

In short, the Board finds that medical evidence favors awarding a combined increased evaluation of 20 percent (and no higher) for the right knee disability, based on a 10 percent evaluation for recurrent subluxation and a 10 percent for degenerative arthritis with loss of motion for the entire period of time covered by this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5003/5260.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion and for other knee impairments.  The rating criteria contemplate the Veteran's symptoms and the clinical determinations and provides for higher ratings if demonstrated by credible evidence.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

The Board also notes that the Veteran has not asserted, and the record does not suggest, that his right knee disability precludes all forms of substantially gainful employment.  Rather, the record shows that the Veteran is currently employed as a mechanic.  The record accordingly does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the right knee has worsened to a level more severe than 20 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a combined evaluation of 20 percent (and no higher), based on a 10 percent evaluation for instability and a separate 10 percent for degenerative arthritis with loss of motion, is granted. 





REMAND

The Veteran seeks a temporary total rating based on the need for convalescence following a July 23, 2010 arthroscopic surgery on the right knee.  Unfortunately, the record does not reflect full compliance with the Board's April 2011 remand instructions and additional development is needed.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

As noted above, this matter was previously remanded, in part, by the Board in order to obtain copies of the records associated with the award of disability benefits from the State of New Jersey under the Family and Medical Leave Act (FMLA). While the record reflects that an April 2011 notice letter was sent to the Veteran, asking him to submit those identified records in his possession, no attempt was made by the AMC to obtain those records from the State of New Jersey. 

VA must obtain the State disability benefits decision and records which may have a bearing on the Veteran's claims.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The RO/AMC, therefore, should attempt to obtain from the State of New Jersey copies of the records associated with the award of disability benefits from the State of New Jersey under FMLA and associate them with the claims folder. 

Another attempt should be made to ask the Veteran's assistance in obtaining private treatment records from Dr. J. G. surrounding the July 2010 arthroscopic surgical procedure on the Veteran's right knee. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the State of New Jersey copies of the records associated with the Veteran's award of disability benefits under the Family and Medical Leave Act (FMLA). If the RO/AMC is unable to locate any disability benefit records, then a memorandum of the RO/AMC's efforts in attempting to obtain those records should be associated with the claims file.

2.  Send to the Veteran another letter requesting that he provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent treatment records, from Dr. J. G. surrounding the July 2010 arthroscopic surgical procedure on his right knee. 

If any identified records cannot be obtained, the Veteran should be so informed, and a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

3.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


